Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 4: Insert “in” in line 2 after “wherein”, so that it recites “wherein in said second position”. 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Syao (US9452567B2) and Lawton (US5122441A). Syao teaches A stereolithography apparatus, comprising: a supporting frame assembly; a tank supported on the supporting frame assembly, wherein the tank has an anchored portion anchored to the supporting frame assembly; a vertically moving module fixed on the supporting frame assembly; a build platform connected to the vertically moving module and located over the tank, so as to vertically moved relative to the tank by the vertically moving module; and a digital light pattern generator located under the tank (see claim 1 
Lawton teaches an apparatus for making 3D printed objects (title) with the tank comprising duct (see Fig. 2, #230 tubes).
 The prior art of record does not disclose, teach or suggest said stereolithography machine comprises counteracting means configured to rotate around their rotation axis, said counteracting means being associated with said supporting frame in such a way that they are not in contact with said section of said duct at the level of said first position and in such a way that they are in contact with said section of said duct on the opposite side of said counteracting wall in said second position in combination with the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1742                                                                                                                                                                                                        
/GALEN H HAUTH/Primary Examiner, Art Unit 1742